IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-62,589-03


EX PARTE SHELTON DENORIA JONES





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 596207 IN THE 248TH DISTRICT COURT
HARRIS COUNTY


 Per Curiam.  
 

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	On November 12, 1991, Applicant was convicted of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Article 37.0711, Tex. Code
Crim. Proc., and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Jones v. State, No. 71,369 (Tex. Crim.
App. May 4, 1994).
	Applicant presents one allegation.  We have reviewed the application and find that the
allegation satisfies the requirements of Article 11.071, § 5(a), Tex. Code Crim. Proc. 
Accordingly, we find that the requirements for consideration of a subsequent application
have been met and the cause is remanded to the trial court for consideration of the allegation. 
	IT IS SO ORDERED THIS THE 13TH DAY OF SEPTEMBER, 2006.

Do Not Publish